Title: To John Adams from Edward Everett, 8 September 1824
From: Everett, Edward
To: Adams, John


				
					Sir,
					Boston, Sept. 8. 1824.
				
				You are hereby informed, that you have been elected a an Honorary member of the Bunker Hill Monument Association, incorporated June 7, 1823, for the purpose of commemorating the early events of the American Revolution, and especially for the erection of a monument on the ground, where the action of June 17, 1775 was fought. The intention of the Association, in electing you a member, is to obtain your influence and aid in carrying into effect the designs of the incorporation. These you are earnestly solicited to employ, to the extent your situation and opportunity admit. Should you decline becoming a member, you will please to transmit a notice to this effect, to the secretary of the standing committee; otherwise you will forthwith receive a certificate of membership. By order,
				
					Edward Everett,Secretary of the Standing Committee of the Directors.
				
				
			